Citation Nr: 1702073	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD) and depression to include as secondary to medical conditions for the purpose of accrued benefits.

2.  Entitlement to service connection for diabetes mellitus, type II (claimed as due to unknown chemical) for the purpose of accrued benefits.

3.  Entitlement to service connection for amyotrophic lateral sclerosis for the purpose of accrued benefits.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for asthma for the purpose of accrued benefits.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for obstructive sleep apnea (now claimed as sleep apnea secondary to asthma) for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.  He died in August 2013.  The appellant is the Veteran's surviving spouse.

At the time of his death, the Veteran had a pending appeal for the issues set forth on the title page.  A person eligible for substitution is defined as a living person who would be eligible to receive accrued benefits due to the claimant.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  In November 2013, the appellant was substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  She also filed an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), VA Form 21 534, in November 2013.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran requested a videoconference in his July 2013 substantive appeal.  The appellant requested a videoconference in November 2013.  In January 2015, she requested a Travel Board hearing.  

In April 2016, the appellant was notified that her Travel Board hearing was scheduled for June 2016 before the undersigned.  In May 2016, appellant indicated that she was withdrawing her request for the June 2016 hearing.  Instead, she wrote that she preferred her appeal be handled via the traditional appeals process.  She also submitted evidence in support of her appeal at that time.  See May 23, 2016, VA form 21-4138 from appellant.  

On the date of the cancelled June 2016 hearing, a statement from the appellant's representative reflects that the appellant appeared at her representative's office for the hearing with her son, but had to leave because her son became ill.  The statement includes a request to reschedule for the next available video hearing.  

Under the circumstances, the Board finds that the claim is not ready for appellate review, as it appears that the appellant is also seeking a rescheduled videoconference Board hearing.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant for a videoconference hearing.

2.  After the action requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

